Exhibit 10.20






KONTOOR BRANDS, INC.
DIRECTOR AWARD CERTIFICATE
Restricted Stock Units

Number of RSUs Awarded: __________
To: __________________________ (“Participant”)
I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under Kontoor Brands, Inc.’s 2019 Stock
Compensation Plan (as it may be amended, the “2019 Plan”), subject to the terms
and conditions set forth in the 2019 Plan and the attached Appendix.
 
 
 
 
 
 
 
 
 
 
 
KONTOOR BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 By:
 
 
 
 
 
 
 
[Name]
 
 
 
 
 
 
[Title]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
  (“Grant Date”)
 
 
 
 
 
 
 
 
 
 
 







    
WBD (US) 47025510v4

--------------------------------------------------------------------------------





KONTOOR BRANDS, INC.
APPENDIX TO
DIRECTOR AWARD CERTIFICATE
Terms and Conditions Relating to
Restricted Stock Units
1.    Grant of RSUs.
(a)    Grant of RSUs Under 2019 Plan. Participant has been granted the
Restricted Stock Units (“RSUs”) specified in the Award Certificate under the
Kontoor Brands, Inc. (the “Company”) 2019 Plan, copies of which have been
provided to Participant. All of the terms, conditions, and other provisions of
the 2019 Plan are hereby incorporated by reference into this document.
Capitalized terms used in this document but not defined herein shall have the
same meanings as in the 2019 Plan. If there is any conflict between the
provisions of this document and the mandatory provisions of the 2019 Plan, the
provisions of the 2019 Plan shall govern. By accepting the grant of the RSUs,
Participant agrees to be bound by all of the terms and provisions of the 2019
Plan (as presently in effect or later amended), the rules and regulations under
the 2019 Plan adopted from time to time, and the decisions and determinations of
the Committee made from time to time.
(b)    Certain Restrictions. RSU granted to Participant hereunder are fully
vested on the Grant Date. Until such time as each RSU has become settled by
delivery of a share in accordance with Section 3, such RSU will be
nontransferable, as provided in the 2019 Plan and Section 2(d). Participant is
subject to the Company’s Code of Business Conduct and related policies on
insider trading restricting Participant’s ability to sell shares of the
Company’s Common Stock received in settlement of RSUs, which may include
“blackout” periods during which Participant may not engage in such sales.
2.    General Terms of RSUs.


(a)    Nature of RSUs. Each RSU represents a conditional right of Participant to
receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock at the times specified hereunder and subject to the
terms and conditions of the 2019 Plan and this document. Each RSU constitutes an
award under Article VIII of the 2019 Plan (including Section 8.6 thereof),
representing a bookkeeping unit that is an arbitrary accounting measure created
and used solely for purposes of the 2019 Plan and this Agreement. RSUs do not
represent ownership rights in the Company, shares of Common Stock, or any asset
of the Company.


(b)    Account. An account will be maintained for Participant for purposes of
this Award, to which the total number of RSUs granted and any RSUs resulting
under Section 2(c) shall be credited.


(c)    Dividend Equivalents and Adjustments. Dividend equivalents (as defined
below) shall be paid or credited on RSUs as follows; provided, however, that (x)
such dividend equivalents shall be subject to the same risk of forfeiture, other
restrictions and deferral of settlement, if applicable, as apply to the RSUs and
(y) the Committee may vary the manner and terms of crediting dividend
equivalents, for administrative convenience or any other reason, provided that
the Committee determines that any alternative manner and terms result in
equitable treatment of Participant:


(i)
Regular Cash Dividends. Each Stock Unit will carry with it the right to
crediting of an amount equal to dividends and distributions paid on a share of
Common Stock (“dividend equivalents”), which amounts will be deemed reinvested
in additional Stock Units, at the Fair Market Value of Common Stock at the
dividend payment date.



(ii)
Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares of Common
Stock, or there occurs a forward split of Common Stock, then the number of RSUs
credited to Participant’s Account as of the payment date for such dividend or
distribution or forward split shall be automatically adjusted by multiplying the
number of RSUs credited to the Account as of



Page 1


    
WBD (US) 47025510v4

--------------------------------------------------------------------------------





the record date for such dividend or distribution or split by the number of
additional shares of Common Stock actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock.


(iii)
Adjustments. If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 2019 Plan, the Committee shall adjust the number of RSUs
credited to Participant’s Account in a manner that will prevent dilution or
enlargement of Participant’s rights with respect to RSUs, in an equitable manner
determined by the Committee.



(iv)
Settlement of RSUs Resulting from Dividend Equivalents and Adjustments. RSUs
that directly or indirectly result from dividend equivalents on or adjustments
to an RSU will be settled at the same time as the granted RSU.



(d)    Non-Transferability. Unless otherwise determined by the Committee and
subject to Section 12.5 of the 2019 Plan, neither Participant nor any
beneficiary shall have the right to, directly or indirectly, alienate, assign,
transfer, pledge, anticipate, or encumber (except by reason of death) any RSU,
Account or Account balance, or other right hereunder, nor shall any such RSU,
Account or Account balance, or other right be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of Participant or any beneficiary, or to the debts,
contracts, liabilities, engagements, or torts of Participant or any beneficiary
or transfer by operation of law in the event of bankruptcy or insolvency of
Participant or any beneficiary, or any legal process.


3.    Settlement of RSUs.
(a)    Settlement Date. RSUs, to the extent vested and non-forfeitable, will be
settled by delivery of one share of Common Stock for each RSU, including RSUs
resulting from dividend equivalents under Section 2(c). Such settlement will
occur as of the one-year anniversary of the Grant Date (the “Stated Settlement
Date”). Delivery of shares in settlement of RSUs will take place within 15 days
after the Stated Settlement Date.
(b)    Certain Limitations to Ensure Compliance with Code Section 409A. For
purposes of this Agreement, references to a term or event (including any
authority or right of the Company or Participant) being “permitted” under Code
Section 409A mean that the term or event will not cause Participant to be liable
for payment of interest or a tax penalty under Section 409A. The provisions of
the 2019 Plan and other provisions of this Agreement notwithstanding, the terms
of the RSUs, including any authority of the Company and rights of Participant,
shall be limited to those terms permitted under Section 409A, and any terms not
permitted under Section 409A shall be automatically modified and limited to the
extent necessary to conform with Section 409A. For this purpose, the Company
shall have no authority to accelerate distributions relating to RSUs in excess
of the authority permitted under Section 409A, and, if the timing of any
distribution in settlement of RSUs would result in Participant’s constructive
receipt of income relating to the RSUs prior to such distribution, the date of
distribution will be the earliest date after the specified date of distribution
that distribution can be effected without resulting in such constructive receipt
(thus, for example, any distribution in settlement of RSUs subject to Section
409A(a)(2)(A)(i) (separation from service) shall not occur earlier than the
earliest time permitted under Section 409A(a)(2)(B)(i) and other applicable
provisions of Section 409A).


(c)    Delivery of Common Stock. Whenever Common Stock is to be delivered
hereunder, the Company shall deliver to Participant or Participant’s Beneficiary
one or more certificates representing the shares of Common Stock, registered in
the name of Participant, the Beneficiary or in such other form of registration
as instructed by Participant, except that the Company may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by Participant and by the Company with all applicable federal, state and foreign
securities and other laws and regulations.  The Company may determine the manner
in which fractional shares of Common Stock shall be dealt with upon settlement
of RSUs; provided, however, that no certificate s


Page 2


    
WBD (US) 47025510v4

--------------------------------------------------------------------------------





hall be issued representing a fractional share. If there occurs any delay
between the Stated Settlement Date and the date shares are issued or delivered
to Participant, a cash amount equal to any dividends or distributions the record
date for which fell between the Stated Settlement Date and the date of issuance
or delivery of the shares shall be paid to Participant together with the
delivery of the shares.
4.    Miscellaneous.
(a)    Binding Effect; Written Amendments. The terms and conditions set forth in
this document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitute
the entire agreement between the parties with respect to the RSUs and supersedes
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation or termination of this document which
may impose any additional obligation upon the Company or materially adversely
affect the rights of Participant with respect to the RSUs shall be valid unless
in each instance such amendment, alteration, suspension, discontinuation or
termination is expressed in a written instrument duly executed in the name and
on behalf of the Company and, if Participant’s rights are materially adversely
affected thereby, by Participant.


(b)    No Promise of Continuation of Service. The RSUs and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Participant has a right to continue as a director of the
Company for any period of time, or at any particular rate of compensation.


(c)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws (but not the law of conflicts of
laws) of the State of North Carolina and applicable federal law.


(d)     Unfunded Obligations. The grant of the RSUs and any provision for
distribution in settlement of Participant’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant’s entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.


(e)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President–Human Resources, and any notice to Participant shall be addressed to
Participant at Participant’s address as then appearing in the records of the
Company.


(f)    Shareholder Rights. Participant and any beneficiary shall not have any
rights with respect to shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares as specified
herein.


(g)    Taxes. Participant shall be responsible for payment of any federal, state
or local taxes of any kind required to be paid with respect to the grant or
settlement of the RSUs or otherwise in connection with the RSUs. Unless
otherwise prohibited by the Committee (and subject to any additional conditions
that may be imposed by the Committee), the Participant may elect to satisfy such
tax withholding obligations, if any, by means of delivering or withholding
shares of Common Stock in accordance with Section 12.4 of the Plan.


(h)    Clawback. The RSUs may be subject to the Corporation’s Forfeiture Policy
for Equity and Incentive Awards, or other forfeiture or recoupment policies or
arrangements, each as in effect from time to time and as applicable to the
Participant. Such policies or arrangements impose conditions that may result in
forfeiture of the RSUs or the proceeds to Participant resulting from such RSUs
(a so-called “clawback”) in certain circumstances if the Corporation’s financial
statements are required to be restated as a result of misconduct or upon the
occurrence of other events as described in such policies or arrangements.


Page 3


    
WBD (US) 47025510v4